  Case 0:20-cr-60039-RAR Document 1 Entered on FLSD Docket 02/03/2020 Page 1 of 4

 AO 91t
      '
      Rev.08/09) Cl
                  iminalComplai
                              nt

                                   U NITED STATES D ISTRICT C OURT
                                                         forthe
                                              Southern DistrictofFlorida

                   United StatesofAmerica
                            V.
                     JAHLIVEYA ALLEN                              CaseNo. 20-6052-Hunt




                                              CRIM INAL COM PLAINT
         1,thecomplainantinthiscase,statethatthefollowing istrueto thebestofm y knowledgeandbelief.
Onoraboutthedatets)of                 Februaw 1,2020          in thecounty of               Broward         inthe
     southern         Districtof        Florida        ,t
                                                        hedefendantts)violated:
           CodeSection                                             OffenseDescri
                                                                               ption
Title21,U.S.C.Section841(a)(1)          Possession of500 gramsormore ofmixture and substance containing a
and841(b)(1)(B)(ii)                     detedable amountofcocaine with intentto distribute
Title 21,U.S.C.Secti
                   on 952               Impodati
                                               on ofa controlled substance to wit cocaine




         '
         Fhiscriminalcomplaintisbased on thesefacts:
         SEE ATTACHED AFFIDAVIT.




        W Continuedontheattachedsheet.


                                                                               Complafnant'syfgntz/tfrc
                                                                             SA RafaelMoronta,HSI
                                                                                Printed name5??Jtitle
Sworn to beforem eand signed in my presence.

Date: 1 3 K o R o
                                                                                  Judge'
                                                                                       ssignature
(Tity and state:             Fod Lauderdal
                                         e, Florida           .    PATRICK M.HUNT,U.S.MAGISTRATE JUDGE
                                                                                Printednamet
                                                                                           w?# title
Case 0:20-cr-60039-RAR Document 1 Entered on FLSD Docket 02/03/2020 Page 2 of 4


                    AFFIDA V IT IN SUPPO RT O F C RIM IN A L C OM PLA IN T

        1,RafaelM oronta,being duly sw orn,do hereby depose and state:

               Iam a SpecialAgentwith the DepartmentofHom eland Security, H om eland Security

lnvestigations(çiHSl'')in FortLauderdale,Florida,and havebeen so employed since2011.lam an
investigativeorlaw enforcementofficeroftheUnitedStateswithinthemeaningofSection2510(7)of
Title 18,United StatesCode;thatis,an officeroftheUnited Stateswhoisempowered by law to conduct

investigationsand m ake arrestsforoffensesenum erated in Titles 18 and 21oftheUnited StatesCode.

AsaHSISpccialAgent,lhaveparticipated in multiplenarcoticsinvestigationsinvolving physicaland

electronic surveillance, execution of search, seizure and arrest w arrants, and investigations of

internationaldl'ugimportationsand domesticdrug distribution organizations.

               ThisAffidavitisbased uponm ypersonalknowledge, aswellason information provided

to m eby otherlaw enforcem entofficersand agencies. Theinfonnation setforthherein isprovidedsolely

forthe purpose ofestablishing probable cause in supportofa crim inalcom plaintcharging Jahliveya

AlphaALLEN with knowingly and intentionally possessingwith intentto distribute and importinginto

the U nited States from a place outside thereof, a controlled substance,thatis 500 gram s or m ore of a

m ixture and substance containing a detectable am ountofcocaine, in violation of Title 21 United States

Code,Sections841(b)(1)(B)(ii)and952.BecausethisAffidavitissubmittedforthelimitedpurposeof
establishingprobablecause,itdoesnotinclude allthedetailsoftheinvestigation ofwhich lam aware.

However,no infonnation known thatwouldtendto negateprobable eause hasbeen withheld from this

A ffidavit.

              On February 1,2020,atapproximately 2:33pm , Jahliveya A lpha A LLEN ,a Jam aican

national,arrived onJetBluetlight# 926,atFortLauderdale-l-lollywood lntelmationalAimol'
                                                                                     t(FLL)in
Fo14 Lauderdale,Florida from M ontego Bay, Jam aica.

                                             Page 1 of3
Case 0:20-cr-60039-RAR Document 1 Entered on FLSD Docket 02/03/2020 Page 3 of 4


               Afterhisflight's arrivalatFLL,ALLEN w asselected forinspection by U .S.Custom s

and BorderProtection (CBP).ALLEN wasasked iftheeheeked luggagehewasearryingbelongedto
him and ifhe had packed ithim self.A LLEN responded thatitwashisand he had packed it. The suitcase

wasthen plaeed on the x-ray beltfor an examination.During theinspedion, CBP O fficers discovered

anom alies within the suitcase.W hile inspecting the inside of the suitcase, they discovered a black

backpack.CBP officersthen inspected the black backpack and discovered anom alieswithin the front

and rearlining.Furtherinspection ofthebackpack revealedtwo foam -likepackagescontaining awhite

powdery substancethatfieldtested positive forthe presence ofeocaine. C BP officers asked A LLEN if

heknew w hatw asin the backpack and A LLEN said lcyeah, 1think it's is coke.''

              Thetotalw eightofthe seized narcotic isapproxim ately 1.09 kilogram s.From m y training

and experiencethe seized narcotichasan approxim ate streetvalue ofover$25,000.
       6.     In apost-M irandastatement,ALLEN adm ittedthathehadbeengiven $500, by a m em ber
of the dnlg trafficking organization, to purchase his airfare. He also advised thatupon a successful

delivery ofthe coeaine laden backpack hew asto bepaid an additional$4,000.A LLEN adm itted that
he's engaged in sim ilarconducton atleastonce one otheroccasion.

              Based on theforegoingfacts,Irespectfully subm itthatthereisprobable causeto believe

thaton or about February 1,2020, in Brow ard County,in the Southern D istrict of Florida, Jahliveya

AlphaALLEN,did knowinglyand intentionally possesswith intentto distributeand did importinto the

United Statesfrom aplaceoutsidethereofacontrolled substance, thatis5O0 gram sorm oreofam ixture




                                           Page 2 of3
Case 0:20-cr-60039-RAR Document 1 Entered on FLSD Docket 02/03/2020 Page 4 of 4


and substance eontaining a detectable am ountofcocaine, in violation ofTitle21United StatesCode,

Sedions841(b)(1)(B)(ii)and952.
FU RTH ER AFFIAN T SA YETH N A U G HT.


                                         RA FA EL A .M O RON TA
                                         SpecialA gent
                                         Departm entofH om eland Security
                                         Hom eland Security Investigations

subscribed to and sw orn before m e
thi
  s   3/ dayofFebruary,2020     .




PATRICK M .H UN T
UN ITED STATES M A GISTRA TE JU D GE




                                         Page 3 of3
